Citation Nr: 1328997	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  11-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the Board issued a decision granting reopening of the Veteran's claim for entitlement to service connection for a psychiatric disability.  The Board then remanded the reopened claim for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Board has determined that further development is required before the Veteran's claim is decided.

The Board's April 2013 remand instructed the originating agency to obtain additional treatment records identified by the Veteran, and then afford him a VA psychiatric examination to determine the etiology of all acquired psychiatric disorders present during the period of the claim (since August 2009).

In April 2013, a Disability Benefits Questionnaire (DBQ) examination for mental disorders was conducted.  The report of this examination, however, is woefully inadequate.  The examination was conducted prior to the receipt of the pertinent treatment records identified in the Board's remand.  In addition, the DBQ examiner failed to accurately describe the medical evidence which was previously in the claims file.  Specifically, the DBQ examiner referenced a lack of any psychiatric treatment from 1974 to 2004.  This does not account for the January 1975 psychiatric treatment report.  The examiner also failed to note the report of a  November 1992 VA psychiatric examination showing that the Veteran was found to have dysthymia with paranoid features.  Finally, the DBQ examiner failed to address all of the psychiatric disorders diagnosed during the pendency of this claim.

Accordingly, the Board finds that the Veteran must be afforded a new VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist (other than the examiner who performed the April 2013 examination of the Veteran).  The claims file and any pertinent records in Virtual VA that are not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should identify all acquired psychiatric disorders that have been present since the Veteran filed his claim in August 2009.  For each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's period of service.

The examiner must consider the Veteran's complete psychiatric history, including psychiatric treatment in April 1974, January 1975, and from 1991 to 1995.  The examiner must also consider the reports of VA psychiatric examinations in November 1992, June 2011, and April 2013.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If a requested opinion cannot be required without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                 (CONTINUED ON NEXT PAGE)





As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



